J-A10021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CATHERINE KNESS                            :
                                               :
                       Appellant               :   No. 3156 EDA 2017

               Appeal from the Order Entered September 1, 2017
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-SA-0000476-2017


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                         FILED JUNE 07, 2018

        Catherine Kness appeals from the order entered on September 1, 2017,

finding her guilty of the summary offense of failing to abide by a traffic control

signal, in this case a red light signal.1 We affirm.

        We adopt the trial court’s apt recitation of the factual and procedural

history of this case. Trial Court Opinion, filed 11/17/17, at 1-3.

        Kness argues that the trial court erred in basing its finding of guilt on

an audio recording from the body camera of the officer who stopped Kness.

Kness introduced the recording into evidence at trial, and asked the trial court

to play it. According to the trial court, Kness was heard stating in the recording




____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. § 3112(a)(3)(i).
J-A10021-18



that she “couldn’t believe” she “caught two lights.” Id. at 2. On appeal, she

challenges the trial court’s findings of fact and determinations of credibility.

      However, because Kness’s brief is devoid of any legal authority to

support her arguments, she waived her arguments before this Court. “[W]here

an appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.” Commonwealth v. Johnson, 985

A.2d 915, 924 (Pa. 2009); see also Pa.R.A.P. 2119(a). She also committed

waiver by filing a confusing and argumentative Pa.R.A.P. 1925(b) statement

that failed to set forth clearly the issues she intended to raise before this

Court. See Commonwealth v. Dowling, 778 A.2d 683, 686-687 (Pa.Super.

2001) (concluding vague Pa.R.A.P. 1925(b) statement results in waiver). We

therefore conclude that Kness has waived her claims on appeal.

      Even if Kness had not waived her issues, we would reject what we

understand her arguments to be. Because Kness was the party who asked

that the recording be played for the trial court, she cannot now argue that the

trial court ought not to have considered it. To the extent she challenges the

trial court’s understanding of her statement in the recording, that challenge is

meritless. The trial court listened to the recording twice and also heard

testimony both from the officer who issued the citation and from Kness. The

court then found the officer’s testimony credible and concluded that Kness’s

“admission on the audio recording that the light was red further supported

[the officer’s] testimony.” Trial Court Opinion, filed 11/17/17, at 8. Because

                                      -2-
J-A10021-18



the record supports the trial court’s factual determinations, we would

nonetheless affirm, even if Kness had not committed waiver.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/18




                                   -3-